DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank (U.S. Patent No. 3,513,757).
	Regarding claims 1 & 21: Frank discloses an apparatus for forming a container from a blank comprising, a compression assembly comprising a mandrel assembly that drives a bottom panel of the blank downwardly through a passage while front and rear end panels and first and second side panels of the blank fold upward from edges of the bottom panel (Figs. 3-5; via 53); an upper folding arm assembly comprising a plurality of folding arms moveable between a first and second positions, see for example (Figs. 3-5), wherein each of the plurality of folding arms comprises a main compression plate (Fig. 5; via plate 117); a first folding ear directly coupled to 


    PNG
    media_image1.png
    461
    835
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    446
    801
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    807
    878
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    736
    727
    media_image4.png
    Greyscale

Frank does not disclose the claimed orientation and movements of the rotating bars in respect to the fixed plates, particularly having the rotating bars are each rotatable towards the fixed plates from a first position in which the folding plates are oriented parallel to the fixed plates and perpendicular to the bottom panel, to a second position in which the folding plates are oriented orthogonal to the fixed plates and parallel to the bottom panel to rotate at least one top panel of the blank from a corresponding first position in which the at least one top panel is 

Regarding claim 2: a blank feeder assembly comprising a hopper assembly, a pusher assembly, and an adhesive assembly, see for example (Figs. 1-3; via blank feeding and pushing 9assemblies, inherently the folded flaps been adhered as shown by Fig. 9); 
Regarding claim 3: the compression assembly further comprises a miter pusher plate (Figs. 6 & 7; via 154/155 the shown mechanism and plates of folding the corners) and an end-wall plate (Figs. 3 & 5; via 151 & 161);
Regarding claim 4: the miter pusher plate comprises a corner compression plate and an actuator operable to move the corner compression plate between a retracted position and an extended position (Figs. 6 & 7; via the shown actuator mechanism moving the folding/compression plates such as 156 in different positions to for blank’s corners);
Regarding claim 5: the end wall plate comprises a side compression plate and an actuator operable to move the side compression plate between a retracted position and an extended position (Figs. 3-5; via actuators for moving the side compression plate 151);
Regarding claim 6: each of the first and second folding ear includes a first angled surface with respect to the main compression plate to form first corner of the container by diagonally 
Regarding claim 7: the compression plate comprises a ledge configured to prevent movement of the blank within a central passage of the compression assembly when the blank is engaged by the mandrel assembly, see for example (Fig. 3; via shape and design of the compression plates 118 & 151);
Regarding claim 10: wherein each of the rotating bars of the rollover arm assembly further comprises a folding arm directly coupled to each of the folding plates that are coupled to the corresponding rotating bar, wherein a respective first end of each the folding arm is coupled to the corresponding folding plate, and each the folding arm is rotatable about the respective first end between a first position and a second position through the passage, see for example (Fig. 6; via the shown L-shape member supporting folding plates 156); inherently same L-shaped member will be supporting each of shown folding plates 156 of Fig. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10 and 21 have been considered but are moot because the new ground of rejection does not rely sole on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that the applied art ‘757 does not show the claimed rotation of the bars to rotate towards the fixed plates from a first position in which the folding plates are oriented parallel to the fixed plates and perpendicular to the bottom panel, to a second position in which the folding plates are oriented orthogonal to the fixed plates and parallel to the bottom panel to rotate the least one top panel of the blank from a corresponding first position.  However, as set 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731